1

2
                           UNITED STATES DISTRICT COURT
3
                                   DISTRICT OF NEVADA
4
                                               ***
5

6
     DAVID GONZALEZ, an individual;
7                                                Case No.: 2:17-cv-00607-JAD-VCF
                          Plaintiff,
8
               v.
9
     CLARK COUNTY, ex rel. – The Clark                 ORDER TO PRODUCE
10   County Sheriff’s Office; SGT. ASPIAZU,
     #7117; CO HOOD, #9902;
11

12                        Defendants.

13

14         TO:      NEVADA DEPARTMENT OF CORRECTIONS; and
15         TO:      WARDEN OF THREE LAKES VALLEY CONSERVATION CAMP,
16                  UNITED STATES MARSHAL FOR THE DISTRICT OF NEVADA
17                  AND ANY OTHER UNITED STATES MARSHAL
18

19         THE COURT HEREBY FINDS that David Gonzalez, Inmate No. 1132251, is
20   presently in custody of Three Lakes Valley Conservation Camp, 20825 Cold Creek Rd.,
21   Indian Springs, Nevada 89070.
22         IT IS HEREBY ORDERED that the Warden of Three Lakes Valley Conservation
23   Camp, or his designee, shall transport and produce David Gonzalez, Inmate No.
24   1132251, to the Lloyd D. George United States Courthouse, 333 Las Vegas Boulevard,
25   South, in Las Vegas, Nevada, on November 6, 2019, at the hour of 10:00 a.m., in LV
26   Courtroom 3D, to attend a settlement conference in the instant matter, and arrange for
27   his appearance on said date as may be ordered and directed by the Court entitled
28   above, until the said, David Gonzalez, Inmate No. 1132251, is released and discharged


                                               - 3 -
1    by said Court; and that the said David Gonzalez, Inmate No. 1132251, shall thereafter
2    be returned to the custody of the Warden of Three Lakes Valley Conservation Camp,
3    under safe and secure conduct.
4

5          DATED this 16th day of October, 2019.
6

7                                            ______________________
                                             CAM FERENBACH
8
                                             UNITED STATES MAGISTRATE JUDGE
9

10

11   Respectfully submitted by:
12
     By: _/s/ Nathan E. Lawrence_______
13   Nathan E. Lawrence, Esq., SBN 15060
14
     GALLIAN WELKER & BECKSTROM, L.C.
     540 E. St. Louis Avenue
15   Las Vegas, Nevada 89104
16   Attorneys for Plaintiff

17

18   Approved as to form and content by:

19
     By: _/s/ Robert W. Freeman_______
20   Robert W. Freeman, Esq., SBN 3062
     LEWIS BRISBOIS BISGAARD & SMITH LLP
21
     6385 S. Rainbow Blvd., Suite 600
22   Las Vegas, Nevada 89118
     Attorneys for Defendants
23

24

25

26

27

28




                                               - 4 -
